The court has considered this cause sitting en banc, and is of the opinion that the warning given by the overseer was not sufficiently definite to put the defendant on notice as to the time and place at which he was required to work. This being the basis of the prosecution, no conviction can be sustained in this case.
The above point being decisive of the entire case, it becomes unnecessary to pass upon other questions presented.
The question decided being fundamental, the judgment is reversed, and a judgment will here be rendered discharging the defendant.
Reversed and rendered.